Title: To James Madison from James Monroe, 8 October 1807
From: Monroe, James
To: Madison, James



Sir
London Octr 8. 1807.

I hasten to inform you that this govt. has decided to send a minister to the UStates, to arrange with our govt. the reparation wh. is due for the attack on the Chesapeake.  The policy of this measure in all its aspects I shall communicate to you without any avoidable delay.  It may have more objects than the ostensible one, & therefore it shod. be recd. with caution.  My communications with Mr Canning are essentially closed, & in consequence I have taken leave of the King & shall sail in abt. a week or ten days for the UStates, in case a vessel on wh. I rely can be engaged & is suitable.  My dispatches are preparing for Dr. Bullis, who will leave this for France in abt. two days, & thence sail home.  The whole communication with Mr. Canning, & such other facts as have occurred & my remarks will be forwarded by Dr. Bullis & another copy brought by me.  I write this in great haste for the packet, & therefore cannot go into any detail, wh. is the less necessary as the result has terminated in the above measures.  I am with great respect & esteem your very obt Servt.

Jas. Monroe

